Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim objection is withdrawn due to amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4-14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leavitt et al. (US20170203507A1), herein Leavitt.
With regards to Claim 1, Leavitt teaches:
A system for a three-dimensional printer, the system comprising: a first drive system including a first drive gear positioned upstream from an extruder of the three-dimensional printer to advance a filament of build material toward the extruder (Fig. 2, #46 drive mechanism); a second drive system including a second drive gear positioned in the extruder of the three-dimensional printer to advance the filament through the extruder during a printing process (Fig. 9, gears #100 and #104); a sensor configured to sense an attribute of one or more of the first drive system and the second drive system; and a controller configured to receive a signal related to the sensed attribute from the sensor and to dynamically adjust one or more of the first drive system and the second drive system to drive the filament according to the sensed attribute ([0055] various sensors, “Controller assembly 38 may communicate over communication line(s) 40 with the various components of system 10, such as print heads 18 (including extruder 20), chamber 28…head carriage 34, motors for platen gantry 32 and head gantry 36, and various sensors, calibration devices, display devices, and/or user input devices.” [0067] “Drive mechanism 46 is a filament drive mechanism that is configured to feed successive segments of filament 48…based on commands from controller assembly 38.”).
Leavitt is silent to teaching disposed upstream from a heating element. However, Leavitt teaches nearby heating elements 72 to be on the same level as these gears, not downstream of them.
One of ordinary skill in the art would have found it obvious at the time the invention was effectively filed to dispose the gears upstream from a heating element. One would have been motivated as Leavitt already teaches all the elements except for their position. It has generally been recognized that to shift location of parts when the operation of the device is not otherwise changed is within the level of ordinary skill in the art, In re Japikse, 86 USPQ 70; In re Gazda, 104 USPQ 400. 	
Leavitt is silent to a physical load between the first drive system and the second drive system. However, Leavitt teaches [0077] controller 38 commands motor #60 for pressure. Leavitt does this for the build material but not for the filament.
One of ordinary skill in the art would have found it obvious at the time the invention was effectively filed to balance a physical load caused by the filament between the first drive system and second drive system. One of ordinary skill would have been motivated to use a teaching that is already taught by Leavitt for the build material and unto the filament for the purpose of causing a physical load of the desired amount.
With regards to Claim 2, Leavitt teaches:
The system of claim 1, wherein the controller changes rotational speed of one or more of the first drive gear and the second drive gear when dynamically adjusting one or more of the first drive system and the second drive system to drive the filament according to the sensed attribute ([0113, 0127]).
With regards to Claim 4, Leavitt teaches:
The system of claim 1, wherein the controller, in response to the sensed attribute, is configured to maintain a target differential between the first drive system and the second drive system ([0137]).
With regards to Claim 5, Leavitt teaches:
The system of claim 1, wherein the controller, in response to the sensed attribute, is configured to control a volumetric flow rate of build material through the extruder ([0115]).
With regards to Claim 6, Leavitt teaches:
The system of claim 1, wherein the controller, in response to the sensed attribute, is configured to control a linear rate of travel of the filament of build material ([0102-0103]).
With regards to Claim 7, Leavitt teaches:
The system of claim 1, wherein the sensor is configured to sense a load experienced by one or more of the first drive system and the second drive system ([0077] controller 38 commands motor #60 for pressure).
With regards to Claim 8, Leavitt teaches:
The system of claim 1, wherein the sensor includes an encoder ([0143]).
With regards to Claim 9, Leavitt teaches:
The system of claim 1, wherein the first drive system is disposed on, or coupled to, a supply of build material (Fig. 2 and [0068]).
With regards to Claim 10, Leavitt teaches:
The system of claim 9, wherein the first drive system includes a holder for the supply of build material ([0044] “container portion may retain a spool”).
With regards to Claim 11, Leavitt teaches:
The system of claim 1, wherein the first drive system is disposed between the extruder and a supply of build material (Fig. 2 drive mechanism 46 is shown above the extruder but after the supply).
With regards to Claim 12, Leavitt teaches:
The system of claim 1, wherein the first drive system is independently operable from the second drive system using the controller (Fig. 2, #46 has its own motor #60 independent of one another).
With regards to Claim 13, Leavitt teaches:
The system of claim 1, wherein the first drive system and the second drive system operate in coordination with one another ([0115] “Controller assembly 38 may operate the separate motors 60 in a partially or fully synchronized manner, allowing the pressurized flows to be the same or independently”).
With regards to Claim 14, Leavitt teaches:
The system of claim 1, wherein one or more of the first drive system and the second drive system includes a guide that applies a force to the filament, the force directed against the respective drive gear (Fig. 2 #46 one on the left being the drive gear and the one on the right being the guide).
With regard to Claim 19, Leavitt teaches the system of claim 1, further comprising: as seen Fig. 1 of Leavitt the system may comprise two filament feeds with duplicate assemblies [0043, 0044]. Leavitt is silent to a third drive system including a third drive gear as claimed. However, Fig 11 embodiment of Leavitt which shows two drive mechanisms 46 upstream feeding into the same 100/104 gears downstream.  
It would have been obvious to one having ordinary skill in the art to duplicate everything upstream of the extruder in Leavitt again to provide a second filament feed. One would have been motivated to duplicate a third drive system for the purpose of using the drive gears to drive the filament.  

Claim 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leavitt (US20170203507A1) in view of Crump (US5121329A).
With regards to Claim 15, Leavitt teaches:
The system of claim 14, but is silent to wherein the guide includes a roller and the force is provided by a spring arm that that permits the roller to adapt to filaments of varying size while maintaining the force. However, Crump teaches the guide includes a roller and the force is provided by a spring arm that that permits the roller to adapt to filaments of varying size while maintaining the force [Fig. 5 #140 which biases rollers 136 against driven roller 134 (driven by 144)].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Leavitt’s guide and gear drive with Crump’s biasing spring to maintain gripping and friction contact on the strand, as stated by Crump [column 10, lines 5-11].
With regards to Claim 16, Leavitt in view of Crump teaches:
The system of claim 15, but is silent to a specific location of wherein the roller includes an encoder. However, Leavitt teaches multiple encoders that can be placed in various locations ([0136]). It has generally been recognized that to shift location of parts when the operation of the device is not otherwise changed is within the level of ordinary skill in the art, In re Japikse, 86 USPQ 70; In re Gazda, 104 USPQ 400.
 It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to rearrange the encoder onto the roller, since it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. One would have been motivated to rearrange encoder for the purpose of gathering data which can represent position, phase, rate of movement, and speed of rotation ([0136]).

Claims 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leavitt (US20170203507A1) in view of LaBossiere (US20070228590A1).
With regards to Claim 17, Leavitt teaches:
The system of claim 1, but is silent to wherein the first drive system automatically activates upon placement of filament in the first drive system. However, LaBossiere teaches a device comprising: a first tube defining a first interior channel [Fig. 5, #126]; a second tube defining a second interior channel [Fig. 5, #130]; an extruder coupled to a first output end of the first tube [Fig. 5, #128] and to a second output end of the second tube [Fig.5, #132] , the extruder including a rotary drive gear [Fig. 5, #51], the extruder defining at least one extrusion opening [Fig. 5, #108 and #124], the rotary drive gear rotatable in a first direction to advance the first filament toward the at least one extrusion opening, and the rotary drive gear rotatable in a second direction opposite the first direction to advance the second filament toward the at least one extrusion opening [[0055] states that #51 can rotate counter clockwise, then in [0060] states that #51 can rotate clockwise]. LaBossiere has two systems of a first filament with first input end of the first tube [Fig. 5, system of #38b and #126] and a second filament with a second input end of the second tube [Fig. 5, system of #40b and #130]. LaBossiere teaches Prior to extruding build material with toggle-plate assembly 50 positioned in the build state, filament strand 94 (i.e., build material) is manually or automatically fed into build line 58 from supply line 38 b. This positions a portion of filament strand 94 between drive wheel 51 and idler wheel 102. Motor 78 then rotates drive wheel 51 (in a counter-clockwise direction in FIG. 4A), which causes drive wheel 51 and idler wheel 102 to pull filament strand 94 toward liquefier block 106 (as represented by arrow E) ([0055]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the teachings of LaBossiere into Leavitt to allow for automatic feeding of the filament.
With regard to Claim 20, Leavitt in view of LaBossiere teaches:
The system of claim 19, Leavitt further teaches comprising a guide positioned to apply force to one or more of the first filament and the second filament for selective engagement with the rotary drive gear of the extruder (Fig. 11 #100 and 104 one on the left being the drive gear and the one on the right being the guide).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leavitt (US20170203507A1) in view of Toh et al. (US20160185042A1), herein Toh.
With regards to claim 18, Leavitt teaches the system of claim 1 but is silent to wherein the extruder further includes a nozzle including a spring biasing the nozzle in a direction opposing a feed path of filament through the nozzle, the nozzle defining an extrusion opening of the extruder, and wherein a biasing force applied by the spring is less than a driving force provided by the second drive system advancing filament through the nozzle such that the nozzle is extended a predetermined amount in a direction of the feed path as filament is advanced through the nozzle during the printing process. However, Toh teaches the extruder further includes a nozzle including a spring biasing the nozzle in a direction opposing a feed path of filament through the nozzle, and the at least one extrusion opening is defined by the nozzle [Fig. 3A, #140, #150], and wherein a biasing force applied by the spring is less than a driving force provided by the second drive system advancing filament through the nozzle such that the nozzle is extended a predetermined amount in a direction of the feed path as filament is advanced through the nozzle during the printing process [0030-0031, 0038,0043].
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate Leavitt’s nozzle with Toh’s spring so that the printing head assembly can automatically stretch out and draw back according to a printing state, so as to achieve a good printing effect, as stated by Toh [0030].
Response to Arguments
Applicant's arguments filed 2/4/2022 have been fully considered but they are not persuasive. 
The applicant appears to argue to balance a physical load between the first drive system and the second drive system is not taught by the prior art. However, Leavitt teaches ([0077] controller 38 commands motor #60 for pressure).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHA ANN THOMAS whose telephone number is (571)272-3219. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A.T./Examiner, Art Unit 1741                                                                                                                                                                                                        


/ALISON L HINDENLANG/           Supervisory Patent Examiner, Art Unit 1741